PARKER, Judge.
Since defendant Gibbs moved for summary judgment only as to plaintiff’s claim, the statement in the judgment allowing the motion that “this action as to said defendant is dismissed” can reasonably refer solely to plaintiff’s claim. Young’s cross-actions, so far as the record indicates, are still pending.
Plaintiff brought this action against two defendants, one of whom then asserted cross-claims against his codefendant. The judgment from which plaintiff now purports to appeal adjudicates “the rights and liabilities, of fewer than all the parties” and contains no determination by the trial judge that “there is no just reason for delay” within the language of Rule 54 (b) of the North Carolina Rules of Civil Procedure. Accordingly, the judgment is interlocutory and not presently appealable. Leasings, Inc. v. Dan-Cleve Corp., 25 N.C. App. 18, 212 S.E. 2d 41 (1975) ; Arnold v. Howard, 24 N.C. App. 255, 210 S.E. 2d 492 (1974).
Appeal dismissed.
Judges Hedrick and Clark concur.